IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-40631
                         Summary Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

RUBEN ANTONIO RODRIGUEZ, JR.,

                                              Defendant-Appellant.

                        - - - - - - - - - -
          Appeals from the United States District Court
                for the Southern District of Texas
                      USDC No. L-92-CR-209-1
                        - - - - - - - - - -

                            August 20, 1999

Before POLITZ, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ruben Antonio Rodriguez, Jr., federal prisoner # 60006-080,

requests leave to appeal in forma pauperis (IFP) the district

court's denial of his “Ex Parte Complaint under FRCP Rule 60(b);

12(b)(1)(2)(6)&(7)” and his “Ex Parte Motion for Disclosure of

the Character of a United States District Court.”       Rodriguez’s

motions were “unauthorized and without a jurisdictional basis.”

See United States v. Early, 27 F.3d 140, 141 (5th Cir. 1994).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-40631
                                -2-

     Rodriguez’s motion to “supplement pleadings” in this court

is DENIED.   Because Rodriguez’s appeal fails to present a

nonfrivolous issue, his motion for IFP is DENIED.   See Jackson v.

Dallas Police Dep't, 811 F.2d 260, 261 (5th Cir. 1986).      The

appeal is DISMISSED.   5TH CIR. R. 42.2.

     We caution Rodriguez that any additional frivolous appeals

filed by him or on his behalf will invite the imposition of

sanctions.   To avoid sanctions, Rodriguez should review any

pending appeals to ensure that they do not raise arguments that

are frivolous.

     IFP DENIED; MOTION TO SUPPLEMENT DENIED; APPEAL DISMISSED;

SANCTION WARNING ISSUED.